DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “are provided” should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 21 is objected to because of the following informalities:  
In regard to claim 21, it is not clear as to whether or not the “first bottle brush head” defined on lines 2-3 is referring to the “bottle brush head” defined in claim 20 (see line 6) or some other brush head.  It appears in claim 21:
            On lines 2-3, “a first bottle brush head” should be “the bottle brush head”;
            On line 3, “first” should be deleted; and
            On line 5: “first” should be deleted.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (U.S. Patent 7,017,222).
In regard to claim 1, Dun discloses a cleaning brush kit comprising:
a bottle brush 12; and
a “straw brush” 20;
the bottle brush comprising:
a bottle brush handle 14 at a proximal end of the bottle brush, the bottle brush handle comprising a storage compartment 16 sized and shaped to receive and enclose at least a portion of the straw brush 20; and
a bottle brush head 18 at a distal end of the bottle brush, the bottle brush head comprising a plurality of upper appendages arranged to form an upper ring (see Figure 3) and a plurality of lower appendages arranged to form a lower ring; and
the straw brush comprising:
a straw brush handle 26 at a proximal end of the straw brush;
a shaft extending from the straw brush handle to a distal end of the straw brush; and
a helical blade wrapped around the shaft (see Figure 2).
It is noted that statements of intended use, i.e., a “straw brush” do not impart any structural limitations to the claim.  Further, the brush 20 in the Dunn device is capable of brushing a straw.
In regard to claim 2, the brush head further comprises a plurality of middle appendages (see Figure 3) arranged to form one or more middle ring.
In regard to claim 15, the helical blade has a single edge at an outermost side that is farthest away from the shaft (see Figure 2).
In regard to claim 17, the helical blade has leading and trailing outside edges at an outermost side distal relative to the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn.
In regard to claim 8, although the handle does not include a window therein such that a user can observe the compartment 16, the examiner takes official notice that such devices having storage compartments are commonly equipped with a window in order to enable a user to view the contents of the compartment.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the handle in the Dunn device can have a window therein in order to enable the user to view the contents of the compartment.
In regard to claims 11 and 12, although the Dunn reference does not disclose whether or not the handle and brush head are co-molded to form single unit or formed separately that removably mounted together, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the handle and brush head can either be formed as a single integral unit or formed from two parts which are removably mounted together since it has been held forming in one piece an article which has formerly been formed in two pieces and assembled involves only routine skill in the art and it has been held that constructing a formerly integral structure in various elements which may be assembled involves only routine skill in the art. See Howard v, Detroit Stove Works, 150 U.S. 164 (1893) and Nerwin v. Erlichman, 168 USPQ 177, 179.
In regard to claims 16 and 18, although the helical blade is not shown to have a cross-section in the shape of a triangle or square, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the helical blade can be designed to have any suitable cross-section, including those claimed, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the particular cross-section of the blade (as evidenced by the numerous possible cross-sections disclosed in paragraph 0049 of the specification) and the Dunn reference in no way limits the shape of the blade.  
Claim 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of McDonnell (U.S. Patent 1,317,303).
In regard to claim 4, although the lower appendages in the Dunn device do not curve downwardly toward the distal end of the brush, as claimed, attention is directed to the McDonald reference, which discloses another bottle washing brush wherein the lower appendages 9’ curve downwardly toward the distal end of the brush in order to enable the brush to more effectively clean the interior of the bottle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the lower appendages in the Dunn device can curve downwardly in order to enable the brush to more effectively clean the interior of the bottle.
In regard to claims 9 and 10, although the appendages in the Dunn device are not shaped as claimed, attention is directed to the McDonnell reference, which discloses another bottle cleaning brush wherein the appendages 9’ include two or more straight edges that meet at a point to form an angle sharper than 180 degrees and have a cross-section having a polygonal shape in order to enable the appendages to more effectively engage the inner surface of the bottle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the appendages in the Dunn device can be shaped as the appendages in the McDonnell reference in order to enable the device to more effectively engage the inner surface of the bottle.

Allowable Subject Matter
Claims 3, 5-7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Herold et al. reference is cited as being directed to the state of the art as a teaching of another bottle washing brush wherein the lower appendages thereon curve downwardly and the Osgood reference is cited as being directed to the state of the art as a teaching of a cleaning brush having a helical bristle pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
6/10/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754